                     IN TIIE UNITED STATES DISTRICT COURT
                 FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. S:17-CR-380-D



UNITED STATES OF AMERICA               )
                                       )
               v.                      )                 ·ORDER
                                       )
TIMOTIIY EVANS,                        )
                                       )
                      Defendant.       )


      For the reasons stated in the government's response of April 29, 2021 [D.E. 68], the court ·

DISMISSES WITHOUT PRERJDICE defendant's motion for credit for time served [D.E. 61].

      SO ORDERED. This ~day of May 2021.




                                                      United States District Judge
